DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the open bottom end" in line 7.  There is insufficient antecedent basis for this limitation in the claim. This will be interpreted as the related to the open distal end of the handle and claim 3 should be amended to match the language of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vivenzio et al. (US Patent 8,142,352).
With respect to claim 9, Vivenzio discloses a battery-operated medical device (see figures 1 and 5 below) comprising: a handle portion (fig 5, 140) connected to an operative portion (see fig 5 below) at its proximal end and having a  hollow cross-section (see fig 5 below) and an open distal end (see fig 5 below); a power source (fig 1, 32) housed within the handle portion; an end cap assembly (fig 1, 20) sealingly coupled to the open distal end of the handle portion so as to prevent or reduce air leakage around the end cap assembly (col. 2, ll. 35-37, preventing contamination), the end cap assembly holding and partially enclosing the power source within the handle (fig 5). With respect to claim 10, Vivenzio discloses wherein the end cap assembly includes an outer cover (fig 1, 24)  configured to cover the open distal end of the handle portion, the outer cover including an opening (col. 6, ll. 16-20, removable cover for removing and replacing batteries) formed therein for removal of the power source from the illuminated retractor and a releasable door (col. 6, ll. 18) configured to cover the opening. With respect to claim 11, Vivenzio discloses wherein the power source held by the end cap assembly abuts the releasable door (fig 1 the battery abuts the battery compartment which can have a door (Col. 6, ll. 18). With respect to claim 12, Vivenzio discloses further including a switch assembly (fig 1, 64), wherein a portion of the switch assembly is disposed adjacent the releasable door (the switch is adjacent to the battery compartment which has the door) and the power source held by the end cap assembly abuts the switch assembly.

    PNG
    media_image1.png
    813
    790
    media_image1.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,939,899. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between claims of the application and claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific. Thus the invention of claim of the patent is in effect a “species” of the “generic” invention of claims of the application. It has been held that the generic invention is “anticipated” by the “species”. See in re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims of the application are anticipated by claims of the patent, they are not patentably distinct. In claim 1, the current application includes all the limitations of the patent except for “a blade portion having a proximal end and a distal end” allowing the claim to anticipate the patent claims. Claim 2 is identical to claim 2 of the patent. Claim 3 includes all the limitations of claim 3 of the patent except for the inner and outer walls being concentric again allowing the generic claim 3 of the application to read on the species of the patent.
Allowable Subject Matter
Claims 14-20 are allowed.
Claims 4-8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a an end cap holding the batteries and having a vacuum port configured to couple to a  vacuum source and to provide suction to the suction channel through the handle, said vacuum port being offset from the power source and the switch assembly in a direction transverse to the longitudinal axis of the handle portion, Vivenzio is the closest prior art but does not disclose a end cap hold batteries that includes a vacuum port that interacts with a suction channel in a handle to provide vacuum.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160000305 A1 discloses a medical device with an end cap that seals a handle and holds a power source
US 8012089 B2 discloses a medical device with an end cap that seals a handle and holds a power source
US 20090287192 A1 discloses a medical device with an end cap that seals a handle and holds a power source
US 20090097236 A1 discloses a medical device with an end cap that seals a handle and holds a power source
US 20040186355 A1 discloses a medical device with an end cap
US 6602188 B2 discloses a medical device with an end cap that seals a handle and holds a power source and a switch on the end cap
US 3826248 A discloses a medical device with an end cap that seals a handle and holds a power source
US 3638644 A discloses a medical device with an end cap that seals a handle and holds a power source
US 3592199 A discloses a medical device with an end cap that seals a handle and holds a power source
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773